     Case 3:18-cr-04683-GPC Document 209 Filed 08/07/20 PageID.2187 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 MELANIE K. PIERSON
   SABRINA L. FEVE
 3 RANDY S. GROSSMAN
   Assistant United States Attorney
 4 California Bar Nos. 112520/226590/177890
   Office of the United States Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 6 Tel: (619) 546-7710
 7 Attorneys for United States of America
 8
 9                         UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11                                                  Case No. 18-cr-4683-GPC
     UNITED STATES OF AMERICA,
12
                  Plaintiff,                        MOTION TO WITHDRAW
13                                                  OPPOSITION TO MOTION TO
14                v.                                SUPPRESS STATEMENTS
15
     MOHAMMED ABDUL QAYYUM (3),
16
17                Defendant.

18
19
20        The United States of America, by and through its counsel, Robert S. Brewer, Jr.,
21 United States Attorney, and Melanie K. Pierson, Sabrina L. Fève, and Randy S.
22 Grossman, Assistant United States Attorneys, hereby submits this Motion to Withdraw
23 its opposition to defendant Mohammed Abdul Qayyum’s Motion to Suppress his
24 Statements. The United States continues to maintain that no violation of the defendant’s
25 Constitutional rights occurred and the defendant’s statements were voluntary.
26 However, the United States has determined that it will not seek to introduce the
27 statements elicited from Qayyum by FBI agents Chabalko and Pearson at trial, nor
28 attempt to use them as impeachment should Qayyum elect to testify. Accordingly, the
     Case 3:18-cr-04683-GPC Document 209 Filed 08/07/20 PageID.2188 Page 2 of 2




 1 United States requests that the motion be denied as moot. See United States v. Arias-
 2 Villanueva, 998 F.2d 1491, 1502 (9th Cir. 1993); United States v. James, No. 2:17-CR-
 3 0180-JAD-PAL, 2018 WL 834602, at *1 (D. Nev. Feb. 9, 2018); United States v.
 4 Sialofi, No. 313CR0009204RRBKFM, 2014 WL 12701204, at *2 (D. Alaska Nov. 24,
 5 2014).
 6
 7           DATED: August 7, 2020
 8
 9                                               Respectfully submitted,
10
                                                 ROBERT S. BREWER JR.
11                                               United States Attorney
12
                                                 s/ Randy S. Grossman
13                                               RANDY S. GROSSMAN
                                                 Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Mot. to Withdraw Opposition
                                             2
     18cr4685-GPC
